Fellows, C. J.
Defendant, an insurance company, authorized to do business in this State, on August 31, 1918, entered into the contract of insurance here sued upon with the plaintiffs, laston Aromo, Tony 'Kosocker and John David. The plaintiffs were partners and the property covered by the insurance was partnership property. Plaintiffs had not complied with either Act No. 101, Pub. Acts 1907 (2 Comp. Laws 1915, § 6349 et seq.), or Act No. 164, Pub. Acts 1913 (2 Comp. Laws 1915, § 6354 et seq.). The contract of insurance was with them in their individual names and the principal defense is that they are precluded from recovery here because of their failure to *205comply with the acts cited. This contention is completely answered by the case of Rossello v. Trella, 206 Mich. 20. In that case the plaintiffs were partners, but they entered into a contract in their individual names and as individuals. It was held that such a contract was not void by reason of the statute. Here the contract is with the plaintiffs in their individual names and as individuals. It can not be questioned but that each partner had an insurable interest in the partnership property. The contract of insurance under the authority just cited was not void but was valid. The court very properly overruled defendant’s motion for a directed verdict.
After the fire two disinterested, competent men. made a detailed appraisal, fixing the damages at the-sum of $1,187.32. Both were called as witnesses and. testified to this amount as the amount of the loss.. No testimony contradicting theirs was given. In fact, no testimony was offered by defendant. The insurance company was given notice that the policy had. been assigned to Mr. Tillson, one of plaintiffs’ attorneys. Upon the trial he testified that this was at mistake, that it was another policy that had been assigned to him, that he had no interest in this policy, and that it belonged to plaintiffs. There was no proof of any assignment of the policy.- The policy was introduced in evidence and there was no assignment upon it. The record does not show- any intimation from defendant’s counsel that he desired the court to submit the two questions just noted to the jury. The testimony introduced by the plaintiffs being all there was in the case, and there being no intimation by defendant’s counsel that he desired to go to the jury upon any question in the case, there was no error in the trial judge instructing the jury to render a verdict for the undisputed amount of damages in favor of the plaintiffs who, under the proofs, were the “real *206party in interest.” See section 12353, 3 Comp. Laws 1915.
The judgment will be affirmed
Wiest, Clark, Bird, Sharpe, Moore, and Steere, JJ., concurred.
The late Justice Stone took no part in this decision.